 In the Matter of DETROIT SOUTHERN PIPE LINE COMPANYandIRVING F.PHEILS, AN INDIVIDUALCaseNo. C-1922.-Decided January 12, 1942Jurisdiction:oil products transporting industry.Unfair LaborPracticesInterference, Restraint, and Coercion:questioning, advising, warning, and threat-ening employees with respect to union membership ; anti-union statementsDiscrimination:discharge, charges of, dismissed.Remedial Orders:employer ordered to cease and desist unfair labor practices.Mr. Max W. JoJt tone,for the Board.Mr. Kelly Bell,of Chicago, Ill., for the respondent.Mr. Frederic B. Parkes, 2nd,of counsel to the BoardDECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed on September 18, 1940, by Irving F. Pheils,an individual, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Eighth Region (Cleveland,Ohio), issued its complaint dated May 13, 1941, against DetroitSouthern Pipe Line Company, Toledo, Ohio, herein called the respond-ent, alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning of Sec-tion 8 (1) and (3)1 and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint, together with notices of hearing thereon; were duly served uponthe respondent, Pheils, and International Oil Workers Union, Local346, affiliated with the Congress of Industrial Organizations, hereincalled the Union.1Paragraph 10 of the complaintstated thatmatters alleged in preceding paragraphsconstituted"unfair labor practices...within the meaning of Section 8(1) and (2) . . .of the Act"This was a typographical error and at the hearing the paragraph was amendedon motion of counsel for the Board to allege violations of "Section 8 (1) and (3)38 N. L.R B., No. 42.159 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices, the complaint alleged insubstance : (1) that on or about August 2, 1940, the respondent dis-charged and thereafter refused to reinstate Irving F. Pheilsbecause ofhis activities in connection with the Union; and (2) that by such actsand by previous warnings, threats, and statements derogatory to theUnion made to Pheils since early in 1937, the respondent interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On May 17, 1941, the respondentfiled its answer, denying that it had engaged in any unfair labor prac-tices, and affirmatively alleging that it had offered to reinstate Pheilsto employment.Pursuant to notice, a hearing was held on May 26 and 27, 1941,in Toledo, Ohio, before Josef L. Hektoen, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the re-spondent were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.At the close of the hearing, counsel for the Board movedto conform the pleadings to the proof.The motion was grantedwithout objection.Rulings on other motions and on objections tothe admission of evidence were also made by the Trial Examinerduring the course of the hearing.The Board has reviewed all therulings of the Trial Examiner and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.The Trial Examiner issued his Intermediate Report, dated July 1,1941,2 copies of which were duly served upon the parties.He foundthat the respondent had engaged in and was engaging in unfairlabor practices, within the meaning of Section 8 (1) and Section 2 (6)and (7) of the Act, and recommended that the respondent cease anddesist from such unfair labor practices, and that it take certain affirm-ative action designed to remedy the unfair labor practices.He alsofound that the respondent had not engaged in and was not engagingin unfair labor practices within the meaning of Section 8 (3) of theAct, and recommended that the complaint be dismissed insofar as italleged the contrary.On July 19, 1941, Pheils filed exceptions to the Intermediate Reportand a brief in support thereof.On July 25, 1941, the respondent filedexceptions.3The Board has considered the exceptions to the Inter-mediate Report, and the briefs submitted by the partiesand, insofaras the exceptions are inconsistent with the findings of fact, conclusionsof law, and order set forth below, finds them to be without merit.2 The Inteimediate Report was erroneously dated July 1, 1940.3 The respondent had previously,on June 13,1941, filed a brief with the Trial Examiner. DETROIT SOUTHERN PIPE LANE' COMPANY161Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Detroit Southern Pipe Line Company, is a Michi-gan corporation.It is engaged in transporting gasoline and fueloil by pipe lines from Toledo, Ohio, and vicinity, to Hamtramck,Michigan.For this purpose it maintains and operates pumpingstations at the Toledo plants of Standard Oil Company of Ohio,The Gulf Refining Company, Sun Oil Company, and The Pure OilCompany.During 1940, it transported approximately 3,750,000 bar-rels of gasoline and approximately 288,000 barrels of fuel oil at regu-larly posted tariffs filed with the Interstate Commerce Commission.The Pure Oil Company, an Ohio corporation, owns "a large portion"of the respondent's common stock and through officers and employeeswho are also officers and employees of the respondent, "for the mostpart" dictates and administers the labor relations policy and opera-tions of the respondent.The respondent admits that it is engaged in commerce within themeaning of the Act.II.THE ORGANIZATION INVOLVEDInternational OilWorkers Union, Local 346, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe Union was organized in 1936, and Toledo employees of threeoil companies and of the respondent's plants at Toledo, Ohio, and FlatRock, Michigan ,4 became members.Pheils, who was employed by therespondent as a pumper in Toledo, was very active in the Union's or-ganization and membership drive and became its first president.In March 1937, the Union, represented by Pheils and five others,met in Toledo with three representatives of the Pure Oil Company forthe purpose of negotiating contracts covering the employees of thatcompany and of the respondent. J. S. Stults, representing the PureOil Company as its "personnel man from the Chicago office," confined4Flat Rock is 34 miles from Toledo438861-42-vol 38-12 162-DECISIONSOF NATIONALLABOR RELATIONS BOARDthe negotiations to Pure Oil Company employees and a contract wasexecuted between that company and the Union.Ralph Coe, an employee, testified that in May 1937, George F. Weber,then assistant superintendent of the respondent, asked him whetherhe belonged to the Union.Weber did not deny Coe's testimony.Wefind, as did the Trial Examiner, that Weber questioned Coe about hismembership in the Union.Coe, in fact, resigned on July 31, 1937.Thereafter, in additionto Coe, seven members of the Union dropped their memberships byOctober 1, 1937, and two more dropped out about July 1, 1938.Pheilswas the sole union employee of the respondent after the latter date.He resigned as president in March 1938, testifying that he did sobecause of "pressure put on me as being president of the union, atdifferent times" by Weber and Alton F. Shaver, head pumper in chargeof the respondent's Toledo operations, "and I was advised to dropout."He explained that beginning in early 1937, Weber and Shavertold him "that John L. Lewis was nothing but a. damn Communist,"that unions "were a bunch of trouble makers" and "Communists,"thatWeber told him "he did not like the unions . . . and he didn'twant to have anything to do with the unions," and that Shavermade similar remarks to him.Weber and Shaver denied making anti-union statements to Pheils; Shaver, however, admitted frequent con-versations respecting unions with Pheils in the course of which- hetold Pheils "that the union was all right if it was run all right." Pheilstestified, without contradiction, that on May 18, 1938, Weber told himthat he was "smart" to have resigned as president of the Union. Inview of these facts, the uncontradicted testimony of Coe that Weberasked him about his union membership, and all the circumstances, wefind, as did the Trial Examiner, that the statements attributed toWeber and Shaver were in fact made by them substantially as testi-fied to by Pheils.Pheils testified that after May 18, 1938, Shaver warned him onseveral occasions not to try to reorganize the Union, observed thatthe men had turned him down once, and warned that "I would notbother with it."He further testified that "half a dozen or a dozentimes" Shaver made it plain to him that he had better get out of theUnion.Pheils answered Shaver that he was "a union man at heart"and always would be. In June or July 1940, on the advice of ClydeShamblen, a member of the union grievance committee and its formerpresident, Pheils relinquished his union membership.5He did notinform Shaver of this fact. Shaver denied warning Pheils againsts Shamblen testified that inasmuch as there were no other members of the Union inthe respondent'semploy, the Union considered that "we could not do anything forhim much,in case he got into a jam " DETROIT SOUTHERN PIPE LINE COMPANY163seeking to reorganize the Union, and maintained that he did not knowthat Pheils had dropped his union membership.He admitted, how-ever, that he had talked with Pheils about unions and union matterson many occasions, and that Pheils had told him that he "alwayswould be a union man." Under all the circumstances we find, as didthe Trial Examiner, that Shaver made the statements testified to byPheils.We find that by questioning, advising, warning, and threateningemployees with respect to their membership and activity in the Union,the respondent has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.B. The alleged discriminatory discharge of PheilsOn July 30, 1940, while Pheils was working for the respondent atthe respondent's station at the Sun Oil Company in Toledo, a pumpwas damaged and required repairs costing the respondent $267.63Pursuant to Shaver's instructions, Pheils was interviewed on August1 by Superintendent Weber and Assistant Superintendent SewellEvans, at Hamtramck, Michigan, concerning the accident.There-after, Pheils gave Evans a written statement of his version of how thedamage was caused. On August 2, Shaver called Pheils by telephoneand informed him that he was discharged.On August 3, Shavercalled on Pheils personally and handed him his final check.On August 15, Pheils and Shamblen met with R. C. OsterstromsPure Oil Company's refinery manager at Toledo, and another officialof that company.They discussed Pheils' discharge and a number ofprevious incidents of damage to the respondent's property by em-ployees for which no discipline had been administered.On August 20, Pheils, Shamblen, and an international vice presi-dent of the Union, met with Weber, Shaver, and Osterstrom, in thelatter's office.Pheils' case was again discussed at length, as were theother employee incidents.However, Weber, who had authorized thedischarge, refused to reconsider his discharge of Pheils.An offerof arbitration was made by the representatives of the Union but therespondent made no commitment.Pursuant to his promise subsequently made to Shamblen, Oster-strom undertook to present Pheils' case to D. D. Irwin, the respond-ent's vice president, when he went to Chicago.Osterstrom did notsee Irwin in Chicago, but left a memorandum which Irwin receivedupon returning from his vacation.On September 3, Pheils wroteO Referred to in the transcript as "Oesterstrom"but shown by the documentaryevidence to be correctly spelled as above 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDIrwin respecting the matter and on September 10; Irwin replied, in-forming Pheils that the respondent had reviewed the case, sustainedWeber's position, and rejected arbitration.On October 3,7 Pheils, accompanied by his counsel, Edward Lamb,met with Kelly Bell, counsel for the respondent, Evans, and Shaver,in Toledo.A Board Field Examiner was also present. Pheils' casewas discussed but the respondent did not change its position.About a month later, Lamb informed Pheils that the respondenthad offered him back pay to date and a position with it as line-walker.ePheils rejected the offer.At the hearing, counsel for the respondentstated that the respondent considered that "as a matter of sound oper-ating and personnel policy, in view of Mr. Pheils' length of servicewith the company, he should have been demoted to a lower positionrather than discharged."Much conflicting testimony was received respecting the responsi-bility of Pheils for the damage to the respondent's pump.The re-spondent's witnesses testified that the pump was damaged becausePheils commenced operations without opening the main valve con-trolling the flow of oil from the pipe line to the pump.The recorddiscloses that the respondent's rules of operation hold the pumperresponsible for the efficient operation of the station's machinery, thatPheils had not put the Mercoid system, a device which automaticallystops the engines when the pressure falls below a certain point, intooperation when he came to work, as required by those rules, and thatPheils did not check the reading of certain pressure valves.Pheils'testimony at the hearing is in conflict with a statement made by himafter the accident and in part sustains the respondent's position.Pheils contended, however, that he was blameless and that the accidentwas caused by atmospheric conditions which created a gas in the pump,thus blocking the flow of oil from the pipe line.Pheils stated at theAugust 20 conference that he believed a lay-off of 2 weeks would haveconstituted appropriate discipline and testified that although he wasnot satisfied in his own mind that he was solely responsible for thedamage, "I offered that rather than to have any trouble ..."On the other hand the Union, which Pheils helped to organize in1936, had become completely defunct by October 1937.While Pheilscontinued as a member until June or July 1940, there is no evidencethat he attempted to revive the Union or that the respondent sus-pected that Pheils intended to reorganize the Union.Although theanti-union statements which Shaver and Weber directed to Pheilslend some support to the contention that the respondent discriminated7The charge was filed September 18, 1940.8When he was discharged,Pheils was earning about$177.57 per month as a pumper.A line-walker is a maintenance man and performs less pleasant and skilled work than doesa pumper.The position offered Pheils paid$135 per month at the time. DETROIT SOUTHERN PIPE, LINE' COMPANY165againsthim because of his membership and activities in the Union,we are not satisfied that the record supports the complaint in so faras it alleges that the respondent discriminated against Pheils.Wefind, accordingly, that the respondent has not discriminatedin regardto the hire and tenure of employment of Irving F. Pheils.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII A above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order that it cease and desist therefrom andtake affirmative action to effectuate the purposes of the Act.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.International OilWorkers Union, Local 346, affiliated with theCongress of Industrial Organizations, is a labor organization, withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.4.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Detroit Southern Pipe Line Company, Toledo, Ohio, its offi-cers, agents,successors,and assigns shall : 166DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from interfering with, restraining,or coercingits employees in the exercise of the right to self-organization,to form,join, or assist labor organizations,to bargain collectively through rep-resentatives of their own choosing,and to engage in concerted activi-ties for the purpose of collectivebargainingand other mutual aid orprotection as guaranteed in Section7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act :(a)Post immediately in conspicuous places throughout its places ofbusiness in Toledo,Ohio, andFlat Rock, and Hamtramck,Michigan,and maintain for a period of at least sixty(60) consecutive days fromthe date of posting, notices to its employees stating that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraph 1 of the Order;(b) Notify the Regional Director for the Eighth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint,in so far as it allegesthat the respondent engaged in unfair labor practices within themeaning of Section 8 (3) of the Act,be, and it hereby is, dismissed.